Citation Nr: 0732819	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  04-18 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 
INTRODUCTION

The veteran served on active duty from October 1954 to August 
1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (the RO).

Procedural history

In October 2000, the RO received the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  The above-mentioned April 2003 rating decision 
denied the claims, and he appealed.

The Board remanded the case in May 2006 for the purpose of 
scheduling the veteran for a hearing before a Veterans Law 
Judge (VLJ) at the RO.  Pursuant to the Board's remand, the 
veteran presented testimony before the undersigned VLJ at the 
RO in September 2006.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.

In January 2007, the Board remanded the veteran's claim in 
order to provide him with an audiological examination.  Such 
was conducted in May 2007.  Based, in part, on its findings, 
the AMC again denied the claims in a May 2007 supplemental 
statement of the case (SSOC).  The case is once again before 
the Board.

Issue not on appeal

As was noted in the  Board's January 2007 remand, the veteran 
withdrew his appeal as to the issue of entitlement to service 
connection for PTSD in a signed statement submitted at the 
September 2006 Hearing.  See VA Form 21-4138 dated September 
12, 2006; see also the Hearing transcript, page 1. The issue 
of service connection for PTSD is therefore no longer in 
appellate status.  See 38 C.F.R. § 20.204 (2006).



FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that bilateral hearing loss currently exists. 

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed tinnitus and his military service, to 
include noise exposure therein.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
bilateral hearing loss and tinnitus.  In the interest of 
clarity, the Board will first discuss certain preliminary 
matters.  The Board will then render a decision. 

Stegall concerns

As noted above, the Board remanded the veteran's case in May 
2006 for the purpose of scheduling the veteran for a hearing 
before a VLJ.  Such was accomplished in September 2006; a 
copy of the hearing transcript has been associated with the 
veteran's claims folder.  

In January 2007, the veteran's case was again remanded to 
provide the veteran with a medical examination and for the 
agency of original jurisdiction to readjudicate the veteran's 
claims.  The examination was completed in May 2007; a copy of 
the examination report has been associated with the veteran's 
claims folder.  The  case was readjudicated by the AMC in the 
May 2007 SSOC.  Thus, the Board's remand instructions have 
been fully complied with.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in letters from the VA 
dated May 3, 2001 and March 20, 2007, including a request for 
evidence of "a relationship between your current disability 
and an injury, disease, or event in military service." 

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim in the above-referenced 
March 2007 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records, to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, in the May 2001 VCAA letter which the 
veteran could complete to release private medical records to 
the VA.  

The March 2007 letter emphasized:  If "evidence is not in 
your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or BVA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" [Emphasis as in the original].

The Board notes that an October 5, 2006 notice letter 
specifically requested the veteran submit any additional 
information or evidence that pertains to his claim or inform 
the RO of such information or evidence.  This complies with 
the "give us everything you've got" provision contained in 
38 C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced October 2006 and March 2007 
letters which detailed the evidence considered in determining 
a disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the October 2006 and March 
2007 letters instructed the veteran that two factors were 
relevant in determining effective dates of increased rating 
claims: when the claim was received; and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule or other applicable standards."  
The veteran was also advised in the letter as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the veteran 
may not have submitted and reports of treatment while 
attending training in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, VA has obtained the veteran's service medical 
records, private medical treatment records and provided an 
audiological examination. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been represented by a state service 
organization.  He has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in September 2006 as detailed in the 
Introduction. 

Accordingly, the Board will proceed to a decision.  

1. Entitlement to service connection for bilateral hearing 
loss.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2007).  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), current disability, 
after a careful review of the record the Board has concluded 
that the veteran does not suffer from a hearing loss 
disability for VA purposes [i.e., as is defined in 38 C.F.R. 
§ 3.385]. 

In May 2007 a VA hearing examination was conducted by a 
certified audiologist. CNC speech recognition scores were 94 
percent in the veteran's right ear and 96 percent in his 
right. The audiometric examination showed the following 
puretone thresholds:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	15	15	10	35	35	23.75
Right (dB)	20	15	25	25	25	22.5

As discussed above, 38 C.F.R. § 3.385 requires that the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are less than 94 percent. The 
medical evidence of record fails to demonstrate any auditory 
threshold of 40 dB or greater and does not reflect three or 
more auditory thresholds of 26 dB or greater for either ear. 
CNC speech recognition was not less than 94 percent in either 
ear.  While the Board observes that the veteran does 
experience some hearing loss, the level of his disability has 
not met the threshold established by 38 C.F.R. § 3.385.

There is of record an October 2002 VA audiology clinic note 
which did not address the veteran's auditory thresholds or 
indicate which test was used to measure his speech 
recognition scores.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995).  In light of the more recent and complete May 2007 VA 
examination, the Board finds this October 2002 clinic note is 
of little probative value.  See Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997) [The Board has the 
authority to "discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence"].

In its January 2007 remand, the Board stated that the veteran 
"arguably" had hearing loss for VA purposes.  That was a 
preliminary finding, for the express purpose of determining 
whether additional medical evidence was required.
The additional evidence obtained, as discussed above, does 
not indicate that a hearing loss disability currently exists. 

The Board is aware of the veteran's contentions regarding the 
existence of hearing loss and has reviewed the lay statements 
submitted on his behalf.  To the extent that the veteran's 
friends and family are contending that he has a certain 
degree of hearing loss, he may not in fact have "perfect" 
hearing.  However, the question to be resolved is whether any 
hearing loss which is present constitutes a disability for VA 
purposes under 38 C.F.R. § 3.385. As discussed above, the 
medical evidence of record does not support that proposition.  
As a result, Hickson element (1) has not been met and the 
veteran's claim fails on this basis alone.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements. See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

With respect to Hickson element (2), in service disease or 
injury, the Board will separately address disease and injury.  

Concerning in-service disease, there is no evidence of 
hearing loss in service or within the one year presumptive 
period after service.  In connection with his separation 
examination in May 1956, his hearing was described as 15/15 
bilaterally.  It appears that bilateral hearing loss was 
initially diagnosed in 1996.

With respect to injury, the veteran has reported that while 
in service he worked as a training assistant on a bombing 
range, and was therefore exposed to noise from low-flying 
aircraft, munitions expended during target practice, and 
generators used to power various equipment on the range. 
Given that the veteran served in the Air Force and that his 
DD Form 214 notes work as a training aide, such noise 
exposure appears plausible.  Element (2) has arguably been 
satisfied. 

With respect to critical element (3), medical nexus, the only 
competent medical opinion of record is that of the May 2007 
VA examiner, who indicated that there was no relationship 
between any hearing loss and the veteran's military service.  
In making her determination, the VA examiner considered the 
veteran's medical records (which as indicated above are 
pertinently negative for hearing problems for many decades 
after service), as well as his post-service exposure to noise 
as a heavy equipment operator.  

The veteran has not submitted any competent medical evidence 
to the contrary; the above mentioned May 2007 VA opinion is 
the only medical opinion in the record.  As was explained in 
the Board's VCAA discussion above, the veteran has been 
accorded ample opportunity to submit evidence in support of 
his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) 
(2002) [the claimant has a responsibility to support a claim 
for VA benefits.]

To the extent that the veteran contends that a medical 
relationship exists between his bilateral hearing loss and 
service, any such statements offered in support of the 
veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Consequently, Hickson element (3) 
has not been met.  The veteran's claim fails on this 
additional basis. 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss, as Hickson elements (1) and (3) have 
not been met.  The benefit sought on appeal is accordingly 
denied.

2. Entitlement to service connection for tinnitus.

The law and regulations generally pertaining to service 
connection have been set forth above.

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
May 2007 VA examiner diagnosed the veteran with tinnitus.  
Consequently, Hickson element (1) has been satisfied.

As to Hickson element (2), injury or disease, there is no 
evidence of tinnitus in service.  With respect to in-service 
injury, that is exposure to excessive levels of noise, the 
Board's discussion above applies.  Hickson element (2) is 
thus satisfied.

With respect to Hickson element (3), the May 2007 VA 
examination reviewed the veteran's claims folder including 
his service medical records, provided an audiological 
examination and concluded that the veteran's bilateral 
tinnitus was "less likely as not (less than 50/50 
probability) caused by or a result of his military service."  
In reaching that conclusion, it appears that the examiner 
relied upon the pertinently negative separation examination 
as well as the lack of complaints relating to tinnitus for 
decades after service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability].  

The veteran has not submitted any medical nexus statements to 
the contrary.  
To the extent that the veteran contends that a medical 
relationship exists between his bilateral tinnitus and 
service, any such statement offered in support of the 
veteran's claim does not constitute competent medical 
evidence and cannot be accepted by the Board.  See Espiritu, 
supra.  

For these reasons, Hickson element (3) has not been met, and 
the veteran's claim fails on this basis. 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
tinnitus, as Hickson element (3) has not been met.  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


